Order entered August 28, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-20-00662-CV
                            No. 05-20-00689-CV

                IN RE RODNEY DEAN BETHANY, Relator

        Original Proceeding from the 363rd Judicial District Court
                          Dallas County, Texas
       Trial Court Cause Nos. W04-00122-W(C) & W04-00123-W(C)

                                  ORDER
                  Before Justices Myers, Molberg, and Evans

     Based on the Court’s opinion of this date, we DENY relator’s July 7, 2020

notice of petition for writ of mandamus and July 20, 2020 petition for writ of

mandamus.


                                         /s/   KEN MOLBERG
                                               JUSTICE